

116 S3140 IS: American Wild Game and Livestock Protection Act
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3140IN THE SENATE OF THE UNITED STATESDecember 19, 2019Mr. Lee (for himself, Mr. Romney, Mr. Daines, and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Secretary of the Interior to issue a final rule relating to the delisting of the
			 gray wolf under the Endangered Species Act of 1973.
	
 1.Short titleThis Act may be cited as the American Wild Game and Livestock Protection Act. 2.Issuance of final rule relating to the delisting of the gray wolf (a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of the Interior shall issue as a final rule the proposed rule entitled Endangered and Threatened Wildlife and Plants; Removing the Gray Wolf (Canis lupus) From the List of Endangered and Threatened Wildlife (84 Fed. Reg. 9648 (March 15, 2019)) without regard to any other provision of law (including regulations) that applies to the issuance of that rule.
 (b)Exemption of judicial reviewThis section and the issuance of the rule under subsection (a) shall not be subject to judicial review.